Citation Nr: 1528699	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-37 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for obstructive sleep apnea, with narcolepsy, hypersomnolence, and disturbed sleep.

2.  Entitlement to an effective date earlier than October 31, 2006, for the assignment of an increased disability rating for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

The issue of entitlement to an earlier effective date for the assignment of a 50 percent disability rating for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's obstructive sleep apnea has been manifested by the continued use of a continuous airway pressure (CPAP) machine; the Veteran has asserted that he has not experienced any increase in symptomatology.

2.  For the entire appeal period, the Veteran's narcolepsy, which includes symptomatic cataplexy, has manifested with symptomatology entirely separate from his obstructive sleep apnea, consisting of the equivalent of at least one major episode of narcolepsy with cataplexy per month.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for obstructive sleep apnea are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6847.

2.  The criteria for a separate 100 percent rating for narcolepsy with cataplexy are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.124a, Diagnostic Codes 8108, 8911 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

By letters dated in November 2008 and June 2013, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided notice as to the process by which disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding the duty to assist, the Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and the reports of examination are adequate for rating purposes.  During the Veteran's May 2015 hearing, the undersigned clarified the issues on appeal and inquired as to the continuity, and severity of the Veteran's asserted symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the duty to assist is also met.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

During the May 2015 Board hearing, the Veteran testified that his obstructive sleep apnea had not increased in severity.  Rather, he indicated that his narcolepsy was greater in severity than reflected by the currently assigned disability rating.  Moreover, he specifically asserted that his symptoms of narcolepsy are separate and distinct from those associated with his obstructive sleep apnea, and that the two disabilities should be separately rated.

The Board notes that the Veteran's disability is currently characterized as obstructive sleep apnea, with narcolepsy, hypersomnolence, and disturbed sleep, and rated as 50 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847 which provides the rating criteria for sleep apnea syndromes (Obstructive, Central, Mixed).  Service connection has also been established for cataplexy, secondary to narcolepsy associated with obstructive sleep apnea; and a 20 percent disability rating has been assigned under 38 C.F.R. § 4.97, Diagnostic Code 8911 which provides the rating criteria for epilepsy, petit mal.

The Board has considered the Veteran's testimony and, following a review of the evidence of record, finds that the Veteran's obstructive sleep apnea and narcolepsy should, in fact, be separately rated.  However, narcolepsy is rated under 38 C.F.R. § 4.97, Diagnostic Code 8108, which provides that the disability be rated as epilepsy, petit mal, under Diagnostic Code 8911.  As cataplexy is also rated under the same diagnostic code provision, the Board finds that the Veteran's respective disabilities are most appropriately separately rated as obstructive sleep apnea under Diagnostic Code 6847 and as narcolepsy with cataplexy under Diagnostic Code 8108.

Obstructive Sleep Apnea 

As indicated, obstructive sleep apnea is rated under Diagnostic Code 6847, which provides that a 50 percent disability rating is warranted for sleep apnea that requires use of a breathing assistance device such as a CPAP machine.  The highest 100 percent disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  38 C.F.R. § 4.104.

A VA medical record dated in August 2008 shows that the Veteran was said to have obstructive sleep apnea that was characterized by sleep-related airway occlusion and consequent sleep disturbance and/or hypozemia.

VA outpatient treatment records dated from March 2009 to February 2010 show that the Veteran continued to experienced obstructive sleep apnea.  He was noted to be on a CPAP machine.  

A VA Narcolepsy Disability Benefits Questionnaire completed by the Veteran's physician in September 2012 shows, in pertinent part, that he was diagnosed with obstructive sleep apnea.  It was indicated that he had been on a CPAP machine since 1983.

During the May 2015 Board hearing, the Veteran explained that he did not seek an increased disability rating for his obstructive sleep apnea, as it had not become manifested by increased symptoms.

Applying the rating criteria to the facts of this case, the Board finds that the Veteran is not entitled to the next higher disability rating of 100 percent for his obstructive sleep apnea.  The evidence of record does not establish, and the Veteran does not assert, that he has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) - the requirements for the next higher rating.  As such, a disability rating greater than the currently assigned 50 percent disability rating is not warranted.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's sleep apnea.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His complaints of daytime hypersomnolence and use of a CPAP machine are specifically contemplated by the rating criteria.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


Narcolepsy with Cataplexy

As indicated, narcolepsy is rated under Diagnostic Code 8108 which provides that the disability be evaluated as petit mal epilepsy.  Petit mal epilepsy is rated under the general rating formula for minor seizures.  38 C.F.R. § 4.124a , Diagnostic Code 8911.  Under Diagnostic Code  8911, both the frequency and type of seizures that the Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911.

Narcolepsy consists of recurrent, uncontrollable, brief episodes of sleep, often associated with hypnagogic or hypnopompic hallucinations, cataplexy, and sleep paralysis.  (See Dorland's Illustrated Medical Dictionary (32nd ed. 2012)).  However, narcolepsy and cataplexy are separate disorders.  Narcolepsy is a condition characterized by brief periods of sleep, while cataplexy is a condition in which there are abrupt attacks of muscular weakness and hypotonia.  See James v. Brown, 7 Vet. App. 495, 496 (1995) (citing Dorland's Illustrated Medical Dictionary (27th ed. 1988) for definition of cataplexy).

To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. 38 C.F.R. § 4.121. 

Under the rating criteria for petit mal epilepsy, a 10 percent disability rating is 
assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent disability rating is assigned when there has been at least one major seizure in the last two years; or at least two minor seizures in the last six months.  A 40 percent disability rating is assigned when there has been at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent disability rating is assigned when there has been an averaging of at least one major seizure in four months over the last year; or nine to ten minor seizures per week.  An 80 percent disability rating is assigned when there has been an averaging of at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A 100 percent disability rating is assigned when there has been an average of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

A VA medical record dated in August 2008 shows that the Veteran was said to have narcolepsy syndrome, which was a lifelong disease caused by an orexin deficit and associated with cataplexy and excessive daytime sleepiness.

VA outpatient treatment records dated from August 2008 to February 2010 show that the Veteran continued to experienced narcolepsy with cataplexy.  In April 2009, it was indicated that he had no problems with rebound cataplexy.  In May 2009 it was noted that he had one to two episodes of cataplexy during the preceding month.

A VA examination report dated in July 2009 shows that the Veteran was said to have a 20-year history of narcolepsy with cataplexy.  A typical attack was described as a loss of control of his muscle tone, nodding of the head and sometimes body function, feeling wiped out as if he cannot move any part of his body, and feeling like he is standing off in space.  It was said to be evoked by itself, with stress, and with anger or excitement.  It was alleviated by medication.  Over the preceding two years, he was said to have had 1,200 attacks in total, averaging 50 each month.  He kept no attack diary.  He added that he had lost many jobs as a result of the condition, and that the overall functional impairment included not being able to drive or play sports.  Following examination, the diagnosis was narcolepsy with cataplexy.  The examiner, a physician, indicated that the condition was active, and manifested by 10 narcolepsy attacks per week and six to eight cataplexy attacks per month.  Neurological examination was normal, and he did not have a seizure disorder.

A VA Narcolepsy Disability Benefits Questionnaire completed by the Veteran's physician in September 2012 shows, in pertinent part, that he was diagnosed with narcolepsy with cataplexy, excessive daytime sleepiness, sleep attacks, and sleep paralysis.  The frequency of cataplectic (narcoleptic) episodes was indicated to be more than 10 per week.  Anger was said to trigger the cataplexy, where his head would droop and feel jelly-like.  The examiner added that since the Veteran continued to have sleep attacks and episodes of cataplexy, it was hard for him to work.

In an October 2012 statement, a registered nurse who worked with the Veteran for more than two years indicated that she witnessed the Veteran experiencing the effects of narcolepsy on several occasions, to include during meetings and morning reports, and in the nurses' station at the computer.

A lay statement from the Veteran's supervisor received in October 2012 shows that the Veteran was said to have six to nine narcolepsy and cataplexy episodes a day just at work.

Additional lay statements received in October 2012 demonstrate that the Veteran experiences between five and 10 episodes of narcolepsy and/or cataplexy daily.

During the May 2015 hearing, the Veteran testified that he would experience more than 10 episodes of narcolepsy per day.  He added that he would experience three to four episodes of cataplexy per month.  He described that during such episodes he would lose body function and muscle control.

In light of the above and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a disability rating of 100 percent for narcolepsy.  In making this determination, the Board acknowledges that he has had at least, and often more than, 10 narcoleptic episodes on average per week (often daily), which is consistent with a higher 80 percent disability.  The Veteran is only entitled to a disability rating of 80 percent based solely on his narcolepsy as narcolepsy is rated as petit mal epilepsy under Diagnostic Code 8911. 

As indicated, Diagnostic Code 8911 provides for a 100 percent disability rating only in instances in which the seizure activity is characterized as major which contemplates tonic-clonic convulsions in addition to unconsciousness.  The medical evidence shows that the Veteran has been diagnosed with narcolepsy to include cataplexy.  He has testified that he experiences three to four episodes of cataplexy per month.  In addition, VA examiners have all confirmed ongoing monthly cataplexy episodes.  

In the case of this Veteran, the Board finds that the combination of narcolepsy and cataplexy results in attacks that are comparable to major seizure activity, including loss of muscle control.  Under these circumstances, the frequency of the Veteran's attacks, amounting to at least one per month, warrants a 100 percent disability rating under the criteria in Diagnostic Code 8911.  In making this determination, the Board has considered the VA examination reports along with the lay evidence of record.   In this regard, those providing lay statements are competent to describe the lay-observable symptomatology of the Veteran's narcolepsy and cataplexy.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, as to frequency of epileptic seizures, the Rating Schedule specifically provides that "competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted."  38 C.F.R. § 4.121. 

The Board notes that the regulations also provides that "[w]hen there is doubt as to the true nature of the epileptiform attacks, neurological observation in a hospital adequate to make such a study is necessary."  The RO did not order neurological observation in a hospital, and the Board concludes that a remand is not necessary here to obtain such a study or to obtain another medical opinion to decide the claim 
as the evidence of record is sufficient for that purpose.  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant the higher disability rating of 100 percent for narcolepsy with cataplexy for the entire appeal period.  38 U.S.C.A. § 5107(b).  Furthermore, in light of the Board's assignment of a 100 percent schedular rating, the potential assignment of an extraschedular rating is rendered moot.


ORDER

A rating in excess of 50 percent for obstructive sleep apnea is denied.

A separate 100 percent disability rating for narcolepsy with cataplexy is granted for the entire appeal period, subject to the applicable criteria governing the payment of monetary benefits.



REMAND

By rating action dated September 15, 2009, the RO determined that the effective date of October 7, 1996, for the award of 50 percent for the obstructive sleep apnea was clearly and unmistakably erroneous, and assigned a new effective date of October 31, 2006; that decision also awarded service connection for cataplexy secondary to narcolepsy.  In an April 2010 statement, his representative timely filed a statement indicating that he wanted to appeal the September 2009 rating decision, which the Board construes as a notice of disagreement with the effective date determination regarding his obstructive sleep apnea.  See April 15, 2010 Statement in Support of Claim.  A Statement of the Case (SOC) has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, this remaining issue is REMANDED for the following action:

Issue a SOC as to the issue of entitlement to an effective date earlier than October 31, 2006, for the assignment of an increased disability rating for obstructive sleep apnea, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


